DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2017/067080 filed 12/18/2017.
Acknowledgment is made of provisional application 62/436,569 filed 12/20/2016, which papers have been placed of record in the file.  
Claims 1-20 are pending. 


Claim Objections

Claim 3-4, 7, 18 are objected to because of the following informalities:  
Claim 3 recites in part …polyamide AEG value (amine end groups)… and it appears claim 3 should recite …polyamide end groups (AEG value) … or …polyamide end groups (AEG) value … or …polyamide amine end groups value… Specifically, parenthesis are typically used for abbreviations. 
Claims 4, 7, 18 recite in part … composition has an elongation at break of … and it appears Applicant may have intended to recite an article made from the composition has an elongation at break. 
Appropriate correction and/or clarification is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-4, 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 13-14 of copending Application No. 16/384,972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1: Claims 1, 13, 14 arrive at claim 1 in an obviousness type manner. In other words, an amendment to incorporate claims 13-14 in claim 1 of copending 972 arrives at claim 1 of the present invention. 
Regarding claims 2-4, 6: See claims 6-7 of copending 972. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13, 14, 16, 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Benighaus et al. (US 2017/0166713) in as evidenced by the International Standards ISO 307 Plastics Polyamides Determination of Viscosity Number, hereinafter “ISO 307”.
Regarding claim 13: Benighaus is directed to a glass fiber filled polyamide composition comprising:
Polyamides PA 6, PA 66 and copolymers thereof; and 
10.1-80 wt% of glass fibers ([0028] Benighaus). 
Benighaus discloses the polyamide has an ISO 307 viscosity number determined in 0.5 wt% solution in 96 wt% sulfuric acid at 25 °C of 80 to 180 ml/g ([0069] Benighaus), with specific examples of PA 6 having viscosity numbers of 145 and 107 ([0180]-[0181]), although doesn’t recite a relative viscosity. 
As evidenced by ISO 306, the viscosity number for PA6 or PA 66 in Benighaus is within the claimed relative viscosity. For instance, Table E.2 demonstrates for PA6 having a viscosity number of 107 corresponds to PA 6 of about 33 relative viscosity. 
	At least 80% of the fibers have a length of at least 5 mm (5000 microns) ([0022] Benighaus). 
Regarding claim 14: At least 80% of the fibers have a length of at least 5 mm (5000 microns) ([0022] Benighaus).
Regarding claim 16: The PA 6 can be in an amount of 15-89.79 wt% of the composition ([0025] Benighaus). Therefore, a composition comprising an amount of PA 6 of ≥ 40 weight percent of the composition is well within the scope of Benighaus.
Regarding claim 19: PA 66 is disclosed at [0019]. 


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Benighaus et al. (US 2017/0166713) in as evidenced by the International Standards ISO 307 Plastics Polyamides Determination of Viscosity Number, hereinafter “ISO 307”.
Regarding claim 7: Benighaus is directed to a glass fiber filled polyamide composition comprising:
Polyamides PA 6, PA 66 and copolymers thereof; and 
10.1-80 wt% of glass fibers ([0028] Benighaus). 
Benighaus discloses the polyamide has an ISO 307 viscosity number determined in 0.5 wt% solution in 96 wt% sulfuric acid at 25 °C of 80 to 180 ml/g ([0069] Benighaus), with specific examples of PA 6 having viscosity numbers of 145 and 107 ([0180]-[0181]), although doesn’t recite a relative viscosity. 
As evidenced by ISO 306, the viscosity number for PA6 or PA 66 in Benighaus is within the claimed relative viscosity. For instance, Table E.2 demonstrates for PA6 having a viscosity number of 107 corresponds to PA 6 of about 33 relative viscosity. 
Benighaus doesn’t mention an elongation at break.
However, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
In the present case, the product produced in Benighaus is substantially identical to the product produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Benighaus at least suggests a glass filled composition having an elongation at break within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 9: The PA 6 can be in an amount of 15-89.79 wt% of the composition ([0025] Benighaus). Therefore, a composition comprising an amount of PA 6 of ≥ 40 weight percent of the composition is well within the scope of Benighaus. 
Regarding claim 11: At least 80% of the fibers have a length of at least 5 mm (5000 microns) ([0022] Benighaus).
Regarding claim 12: Suitable polyamides include PA 66.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benighaus et al. (US 2017/0166713). 
Regarding claim 1: Benighaus is directed to a glass fiber filled polyamide composition comprising:
Polyamides PA 6, PA 66 and copolymers thereof; and 

Benighaus discloses the polyamide has an ISO 307 viscosity number determined in 0.5 wt% solution in 96 wt% sulfuric acid at 25 °C of 80 to 180 ml/g ([0069] Benighaus), with specific examples of PA 6 having viscosity numbers of 145 and 107 ([0180]-[0181]), although doesn’t recite a relative viscosity. 
As evidenced by ISO 306, the viscosity number for PA6 or PA 66 in Benighaus is within the claimed relative viscosity. For instance, Table E.2 demonstrates for PA6 having a viscosity number of 80-100 corresponds to PA 6 or PA 66 of about 24-30 relative viscosity, and therefore it is clear the viscosity number of Benighaus at least overlaps that of the claimed relative viscosity. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 2: The PA 6 can be in an amount of 15-89.79 wt% of the composition ([0025] Benighaus). Therefore, a composition comprising an amount of PA 6 of ≥ 40 weight percent of the composition is well within the scope of Benighaus.
Regarding claim 4: Benighaus doesn’t mention an elongation at break.
However, the product produced in Benighaus is substantially identical to the product produced in the instant invention, as discussed above. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Benighaus at least suggests a glass filled composition having an elongation at break within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 5: At least 80% of the fibers have a length of at least 5 mm (5000 microns) ([0022] Benighaus).
Regarding claim 6: PA 66 (nylon 66) is disclosed. 
Regarding claim 8: Benighaus discloses the polyamide has an ISO 307 viscosity number determined in 0.5 wt% solution in 96 wt% sulfuric acid at 25 °C of 80 to 180 
As evidenced by ISO 306, the viscosity number for PA6 or PA 66 in Benighaus is within the claimed relative viscosity. For instance, Table E.2 demonstrates for PA6 having a viscosity number of 80-100 corresponds to PA 6 or PA 66 of about 24-30 relative viscosity, and therefore it is clear the viscosity number of Benighaus at least overlaps that of the claimed relative viscosity. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 15: Benighaus discloses the polyamide has an ISO 307 viscosity number determined in 0.5 wt% solution in 96 wt% sulfuric acid at 25 °C of 80 to 180 ml/g ([0069] Benighaus), with specific examples of PA 6 having viscosity numbers of 145 and 107 ([0180]-[0181]), although doesn’t recite a relative viscosity. 
As evidenced by ISO 306, the viscosity number for PA6 or PA 66 in Benighaus is within the claimed relative viscosity. For instance, Table E.2 demonstrates for PA6 having a viscosity number of 80-100 corresponds to PA 6 or PA 66 of about 24-30 relative viscosity, and therefore it is clear the viscosity number of Benighaus at least overlaps that of the claimed relative viscosity. 
In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 18: Benighaus doesn’t mention an elongation at break.
However, the product produced in Benighaus is substantially identical to the product produced in the instant invention, as discussed above. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Benighaus at least suggests a glass filled composition having an elongation at break within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art 
Regarding claim 20: A method of making a glass fiber filled polyamide composition comprising blending the polyamide and the glass fibers to form the glass fiber filled polyamide composition is disclosed at [0041]-[0044] Benighaus). 


Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benighaus as applied to claims 1, 7, 13  above, and further in view of Jung et al. (US 2017/0342266).
Regarding claims 3, 10, 17: Benighaus doesn’t mention a polyamide AEG value. 
Jung is directed to a polyamide composition comprising a polyamide including PA 66 having an amine end group value of greater than 50 meq/kg ([0071] Jung) (equivalent to moles per million grams). This is accomplished by simply adjusting an the stoichiometric balance of diamine and dicarboxylic acid ([0067] Jung).
One skilled in the art would have been motivated to have selected a PA 66 in Benighaus having an amine end group value of Jung for slower degradation ([0067] Jung). Specifically, it is well within the skilled level of one skilled in the art to adjust the stoichiometric balance of monomers in Jung to arrive at the claimed AEG value. Therefore, it would have been obvious to one skilled in the art at the time the invention 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764